Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on October 14, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PFIZER INC. (Exact name of Registrant as specified in its charter) Delaware 13-5315170 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 235 East 42 nd Street, New York, NY 10017 (212) 733-2323 (Address, including zip code, and telephone number, including area code, of Registrants principal executive offices) MATTHEW LEPORE, ESQ. Vice President and Chief Counsel-Corporate Governance and Assistant General Counsel 235 East 42 nd Street New York, NY 10017 (212) 733-2323 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. x If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer  o Non-accelerated filer  o Smaller reporting company  o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class Amount to be Proposed Proposed Amount of of Securities to be Registered 1 Maximum Maximum Registration Registered Offering Price Per Aggregate Fee 2 Share 2 Offering Price 2 Common Stock, $16.74 $502,200,000 $28,023 $.05 par value per share 1 This Registration Statement shall also cover any additional shares of Common Stock that become available under Pfizers Shareholder Investment Program by reason of any stock dividend, stock split or other similar transaction. 2 Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 (c) under the Securities Act of 1933. The proposed maximum offering price per share is based upon the average of the high and low prices of Pfizer Inc. Common Stock for Composite trading, as reported on Bloomberg.com on October 6, 2009. Pfizer Inc. Shareholder Investment Program PROSPECTUS P fizer Inc. Shareholder Investment Program 30,000,000 Shares of Common Stock This prospectus describes the Pfizer Inc. Shareholder Investment Program (the Program). Pfizer has appointed Computershare Trust Company, N.A. as Program Administrator (the Administrator). The Program includes a direct purchase feature.
